DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The reference numbers “1611” labeled in Figure 4 and Figure 9 are recommended to be amended to read “163”.  See paragraph [0038] of the publication of the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617), and further in view of Chapman (U.S. Publication No.: 2017/0205688).
Regarding claim 1:
	Li discloses an electrically controlled sliding apparatus for photographic equipment (FIGS. 1, 2), comprising: a controlling component, comprising a power supply (“power supply” (5), [0019]) and a slider controlling component electrically connected with the power supply (“controller”, [0009, 0026]); a guiding component ((2), [0020]); and a sliding component (“slide plate”, [0007, 0016]) electrically connected with the controlling component and slidably mounted on the guiding component (FIGS. 1, 2), wherein the controlling component further comprises a first conducting part ((4), [0020]) electrically connected with the power supply and the sliding component ([0020, 0023]), the controlling component is configured to supply power to the sliding component through the first conducting part ([0020]), and wherein the first conducting part, comprises a first connecting section (the end of “conductive cable” (4) connected to “power supply” (5), [0020]) and a second connecting section (the end of “conductive cable” (4) connected to “slide plate”/”camera”(3), [0020]) respectively connected with the controlling component and the sliding component (FIGS. 1. 2, [0020]).
	Li does not specifically disclose that the sliding component comprises: a rotation component for providing rotation movement.
	Chapman teaches a camera slider, wherein the sliding component comprising:
a rotation component for providing rotation movement (FIGS. 32-36, [0086-0089]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Chapman’s with the electrically controlled sliding apparatus taught by Li for the purpose of keeping the mounting plate in a leveled position regardless of movement of the camera slider (Chapman: [0087]).

Regarding claim 2:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses that the first conducting part further comprises a conducting body located between the first connecting section and the second connecting section, and the conducting body is curled shaped (the wound portion of the “conductive cable” (4) between the two ends, [0020]).

Regarding claim 3:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 2, wherein Li further discloses that the conducting body is coiled or helical shaped and extends along a sliding direction of the sliding component (the wound portion of the “conductive cable” (4) does extend along the sliding direction of the “slide plate”, [0020]).

Regarding claim 4:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 3, wherein Li further discloses that a positioning part is provided which passes through the conducting body of the first conducting part to limit a location of the first conducting part (the portion of the electric winder that “conductive cable” (4) is wound onto limits the location of the “conductive cable” (4)).

Regarding claim 7:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein together Li and Chapman further disclose that the guiding component comprises two guiding rails (Li: FIGS. 1, 2, wherein “rail assembly” (2) is disposed on both sides of “pole” (1), [0020]), the controlling component further comprises a second conducting part, and the first and second conducting parts are respectively fixed on the two guiding rails (Chapman: “cables” (110), (115), [0050-0054, 0062]; “tracks” (70), (71), [0052, 0053]), and the second conducting part electrically connects the controlling component with the rotation component and is configured to transmit signals between the rotation component and the controlling component (Chapman: [0050-0054, 0062-0068]).

Regarding claim 8:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 7, wherein Li further discloses that the sliding component further comprises a mounting seat (the top half of the slide plate) moveably arranged on the two guiding rails and a supporting seat (the bottom half of the slide plate)  moveably arranged on the two guiding rails (FIGS. 1, 2).

Regarding claim 9:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 8, wherein Chapman further discloses that the rotation component is arranged in the mounting seat (FIGS. 32-36), and the rotation component comprises a rotation controlling module, by means of which the rotation component is electrically connected with the first and the second conducting parts (“…levelling head is electrically connected to a controller 430…controls the motors 410 and 412…”, [0087]).

Regarding claim 10:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Chapman further discloses that the rotation component comprises a motor controlled by the controlling component (“…levelling head is electrically connected to a controller 430…controls the motors 410 and 412…”, [0087]) and a gear set connected with the motor (FIG. 33, (416), [0086]).

Regarding claim 12:
	Li and Chapman disclose and teach of a photographic equipment comprising the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses a camera mounted on the sliding component (FIGS. 1, 2, “camera” (3), [0020]).

Regarding claims 13-15 and 18-20:
Claims 13-15 and 18-20 are similarly rejected as in claims 2-4 and 7-9 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617) and Chapman (U.S. Publication No.: 2017/0205688) as applied to claims 1-4, 7-10, 12-15, and 18-20 above, and further in view of Moore et al. (U.S. Publication No.: 2017/0237314).
Regarding claim 11:
	Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 10.
	Li and Chapman do not specifically disclose that the gear set comprises a driving gear mounted on a rotation shaft of the motor, a driven gear engaging with outer teeth of the driving gear and a gear ring engaging with outer teeth of the driven gear.
	Moore teaches a motor assembly (FIGS. 6, 11), wherein the gear set comprises a driving gear ((76), [0051, 0052]) mounted on a rotation shaft of the motor ((68), [0051, 0052]), a driven gear ((108), [0058, 0061, 0064-0069]) engaging with outer teeth of the driving gear (FIG. 11) and a gear ring ((106), [0062, 0064, 0065, 0068-0073]) engaging with outer teeth of the driven gear (FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Moore’s with the electrically controlled sliding apparatus taught by Li and Chapman for the purpose of providing a motor with low axial profile to keep the device compact (Moore: [0003, 0007]).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN109185617) and Chapman (U.S. Publication No.: 2017/0205688) as applied to claims 1-4, 7-10, 12-15, and 18-20 above, and further in view of Ragner et al. (U.S. Publication No.: 2013/0180615).
Regarding claim 5:
Li and Chapman disclose and teach of the electrically controlled sliding apparatus for photographic equipment according to claim 1, wherein Li further discloses that the first conducting part comprises a stainless steel hose layer ([0023]) for transmitting electrical signals between the controlling component and the sliding component (wherein “conductive cable” (4) is connected to “slide plate” to drive the slider to move, [0023]).
Li and Chapman do not specifically disclose a spring wire.
Ragner teaches that a preferred spring metal may be spring steel or stainless steel ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Ragner’s with the electrically controlled sliding apparatus taught by Li and Chapman to enable the conductive cable of Li’s to contain or utilize spring wire since these are obvious alternatives. 

Regarding claim 16:
Claim 16 is similarly rejected as claim 5 above.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/            Examiner, Art Unit 2852